NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

PRENTISS E. JACKSON,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D19-1557
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Prentiss E. Jackson, pro se.


PER CURIAM.

             Affirmed. See Robinson v. State, 37 So. 3d 921 (Fla. 2d DCA 2010);

Bannister v. State, 844 So. 2d 767 (Fla. 3d DCA 2003).



VILLANTI, LUCAS, and SALARIO, JJ., Concur.